Citation Nr: 1137753	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for meralgia paresthetica of the right anterior thigh, to include as secondary to the service-connected total abdominal hysterectomy with bilateral salpingooophorectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to October 1994.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

First, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Biloxi, Mississippi, are dated from February 2002.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Second, in her June 2005 formal application for benefits (VA Form 21-526), the Veteran stated that she is currently treated by Dr. D.B., a private physician.  In June 2005, the RO sent the Veteran a letter requesting Authorization and Consent to Release Information (VA Form 21-4142).  The Veteran did not respond to this letter.  However, since a remand is required for other reasons, the Board finds that the RO should make another attempt to obtain these private treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Finally, a remand is required in order to afford the Veteran a VA examination to determine the etiology of her currently diagnosed meralgia paresthetica.  The Veteran was afforded a VA examination in June 2006.  The Board finds the VA examination to be inadequate for three reasons.  

First, the VA examiner did not provide any rationale for her conclusion that the Veteran's currently diagnosed meralgia paresthetica is not "caused by or related to" her service-connected total abdominal hysterectomy with bilateral salpingooophorectomy.  The VA examiner stated that the Veteran's meralgia paresthetica was "[m]ore likely than not caused by or related to exogenous obesity."  However, the VA examiner provided no rationale or supporting data for this conclusion.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Second, the examination is inadequate because the VA examiner only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  

Third, the VA examiner did not provide a medical opinion concerning direct service connection (i.e., whether the Veteran's currently diagnosed meralgia paresthetica is directly related to her active military service).  The Board finds that this opinion needs to be obtained from the VA examiner.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2011).

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by an examiner is necessary before a decision on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Biloxi, Mississippi, VAMC since February 2002 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Ask the Veteran for the names and addresses of any private providers who have treated her for the meralgia paresthetica.  With the appropriate authorization from the Veteran, obtain any available records identified.  

Specifically, the RO should make an attempt to obtain the records from Dr. D.B., a private physician.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of her currently diagnosed meralgia paresthetica.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion addressing the following questions:
	(1)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed meralgia 				paresthetica is causally related to her active 			military service?
	(2)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed meralgia 				paresthetica is due to her service-connected 			total abdominal hysterectomy with bilateral 			salpingooophorectomy? 
	(3)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed meralgia 				paresthetica is permanently aggravated by her 			service-connected total abdominal hysterectomy 		with bilateral salpingooophorectomy?

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


